Citation Nr: 1225168	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  02-00 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a thoracic spine disability. 


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from September 12, 1976, to October 27, 1976.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2008.  This matter was originally on appeal from rating decisions dated in January 2000 and December 2001 of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  This matter came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in November 2006. 

In consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities), the Board has labeled the issue as one for an acquired psychiatric disability, which will include any and all psychiatric diagnoses shown in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is currently receiving disability benefits from the Social Security Administration (SSA).  In February 2010, the appellant noted that he had been awarded 100 percent Social Security Disability as a result of the same claimed disabilities as in his VA claim.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The appellant's medical and adjudication records from the Social Security Administration should be obtained and associated with the claims file.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

2.  After conducting any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


